DETAILED ACTION
         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                                                           
   Examiner's Note.
          Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function.  (See In re Hutchison, 69 USPQ 138.  See also, MPEP 2111.04)   As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Claim Objections
            Claims  16-20 objected to because of the following informalities:  
The terms “An/the engine comprising an airfoil” are not correct statement since the airfoil that comprises the airfoil tip assembly comprising at least three stationary guide vanes is the wing 100.  Appropriate correction is required.
The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities.

                                                       Reference of prior art 

Brix.  (US 6345790, Subsonic aircraft with backswept wings and movable wing tip winglets).
Mann.  (US 8342456, Wing Tip Device).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-18 are rejected under 35 U.S.C. 102 (a)(1), (a)(2) as being anticipated by Brix.

Re claim 16    Referring to the figures and the Detailed Description, Brix discloses:
An engine comprising: an airfoil extending along a transverse direction and defining an outer end along the transverse direction (item 1), the airfoil comprising an airfoil tip assembly at the outer end of the airfoil, the airfoil tip assembly defining an axis and a circumferential direction extending about the axis (item 2), the airfoil tip assembly comprising at least three stationary guide vanes spaced along the circumferential direction from one another (fig. 1E, items 5A-5D, the vanes are stationary after positioned in any selected pivot position such as in fig, 1E).
Re claim 17    Referring to the figures and the Detailed Description, Brix discloses:
 The engine of claim 16, wherein the stationary guide vanes of the wing tip assembly define a variable spacing between one another along the circumferential direction (fig. 1E, items 5A-5D, the vanes are stationary after positioned in any selected pivot position such as in fig, 1E as they are rotatable or pivotable about the rotation axis 4).
Re claim 18    Referring to the figures and the Detailed Description, Brix discloses:
 The engine of claim 17, wherein a spacing between each adjacent pair of stationary guide vanes is less than an angle defined by the equation 360°/(n+1)+180°/(n+1) (fig. 1E, items 5A-5D, the angle is less than 108 degrees based on the equation and number of stationary guide vanes), and greater than an angle defined by the equation 360°/(n+1)−180°/(n+1) (fig. 1C, items 5A-5D, when the angle is more than 36 degrees based on the equation and number of stationary guide vanes), where “n” is equal to the number of stationary guide vanes (col. 5, l 35-47).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 19 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Brix and further in view of Mann.

Re claim 19    Referring to the figures and the Detailed Description, Brix fails to teach as disclosed by Mann:  The engine of claim 16, wherein a first stationary guide vane of the at least three stationary guide vanes of the wing tip assembly defines a leading edge having a substantially concave shape (see fig. below).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the Mann teachings of a first stationary guide vane of the at least three stationary guide vanes of the wing tip assembly defines a leading edge having a substantially concave shape into the Brix to ensure that the air flow separates at a predetermined angle of attack at low speed and high alpha.
Re claim 20    Referring to the figures and the Detailed Description, Brix fails to teach as disclosed by Mann:  The engine of claim 16, wherein a first stationary guide vane of the at least three stationary guide vanes of the airfoil tip assembly defines a leading edge and  of , wherein the airfoil defines a trailing edge at the outer end, and wherein the leading edge of the first stationary guide vane is at least partially forward of the trailing edge of the airfoil, and wherein the trailing edge of the first stationary guide vane is at least partially aft of the trailing edge of the airfoil (see fig. below).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the Mann teachings of a second rotor assembly comprising: a second image capture device arranged on a bottom surface of the second rotor assembly into the Brix to ensure that the air flow separates at a predetermined angle of attack at low speed and high alpha.

    PNG
    media_image1.png
    460
    538
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Clark. (US 6227487). Jenkins. (US 4247063). 
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642